                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          2:16-cv-04587-SVW-KS                                            Date   February 24, 2020
 Title             Greg Young Publishing, Inc. v. Zazzle, Inc.




 Present: The Honorable           STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                 Paul M. Cruz                             Katherine Stride
                 Deputy Clerk                        Court Reporter / Recorder                  Tape No.
                Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                       Darren J. Quinn                                         Keith G. Adams
                       Jeffrey S. Young
 Proceedings:                 [217] MOTION for Permanent Injunction (Per Ninth Circuit Mandate),
                              Second MOTION for Attorney Fees (Per Ninth Circuit Mandate) filed by
                              plaintiff Greg Young Publishing, Inc


         Hearing held. The motion is submitted. Order to issue.




                                                                                                  :       23
                                                                 Initials of Preparer           PMC
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                    Page 1 of 1
